



Exhibit 10.18


SEPARATION AGREEMENT


I, the undersigned, have been employed by Mortgage Guaranty Insurance
Corporation ("MGIC"), MGIC Investment Corporation, or a direct or indirect
subsidiary of MGIC Investment Corporation (individually or collectively referred
to as "MGIC"). My employment with MGIC ended on May 6, 2019 (the “Separation
Date”).


RELEASE:


In exchange for MGIC's payment of severance pay to me, I hereby release MGIC and
all of its affiliated companies, and all of their respective officers,
directors, employees, and agents (collectively, the "Released Parties") from any
and all claims which I may have against them, with the exception of any claims
concerning pension, savings plan or profit sharing payments under the applicable
plans of MGIC. Subject to these exceptions, I intend this release to be as broad
as legally possible and to apply to the fullest extent permitted by law.


I specifically release all claims arising out of my employment by MGIC or the
termination of my employment with MGIC, whether currently known or unknown,
including, but not limited to: (1) all claims of employment discrimination or
retaliation based on race, age, sex, religion, creed, marital status, color,
national origin, ancestry, disability or medical condition, sexual orientation,
arrest or conviction record, or other basis protected under local, state or
federal law; (2) all claims of sexual or other harassment or hostile working
environment; (3) all claims of wrongful discharge; (4) all claims alleging
breach of any employment contract; and (5) all other claims that might be
brought under any federal, state, or local law, including, but not limited to,
the qui tam provisions of the False Claims Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act of 1990, the Wisconsin Fair Employment Act, or any similar laws
of the United States, the State of Wisconsin, or any other state or
municipality. I understand that this Paragraph also means that I am waiving any
rights and benefits that I might have obtained in any litigation respecting such
released claims, and I agree to give up any benefit which may be conferred in
the future by any order or judgment issued in any proceeding that alleges a
claim released by this Paragraph against any of the individuals/businesses
covered by this Paragraph.


PROTECTED RIGHTS:


I understand that nothing contained in this Agreement limits my right to file a
charge or complaint with the Equal Employment Opportunity Commission, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). I further understand that this Agreement
does not limit my right to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to MGIC. However, I understand that I am waiving my right to recover
monetary damages or other individual relief from any one or more of the Released
Parties in connection with any such charge, investigation or proceeding, but not
my right to receive an award pursuant to any whistleblower provisions for
information provided to any Government Agencies.


SEVERANCE:


In exchange for my release of claims and in consideration of the covenants and
agreements made by me hereunder, MGIC has agreed to pay me severance pay in the
aggregate gross amount of $744,809 (the “Cash Severance”) which constitutes one
year of annualized base salary ($478,400) plus a 2019 pro-rated bonus amount of
$266,409 representing one third of the year estimated bonus amount. I understand
that both of these gross amounts will be paid in 26 bi-weekly installments, with
each installment being paid on a regularly scheduled MGIC payroll date. The
first such installment will be paid on the first payroll date occurring at least
7 calendar days after MGIC’s receipt of this signed separation agreement. I
acknowledge that this severance pay is not a benefit to which I am otherwise
entitled. I understand that MGIC will deduct from that gross amount all legally
required payroll deductions (including but not limited to federal and state
income tax and FICA withholdings), as well as other deductions that have been
customarily taken from my MGIC paychecks. I also acknowledge that if I am in
possession of certain MGIC property, including, without limitation, computer
equipment, I understand that I am responsible for promptly returning all such
equipment to MGIC, and, if I do not, MGIC may deduct the value of such equipment
from my Cash Severance, to the fullest extent allowed by law, without limiting
MGIC's rights to other remedies.


In further exchange for my release of claims and in consideration of the
covenants and agreements made by me hereunder, the restricted stock unit award
that is described on Exhibit A will remain outstanding following the Separation
Date and shall continue to vest under the terms of Section 2 of the Terms (as
defined on Exhibit A) as if my employment had not terminated (the “Equity
Severance”). All other equity awards (or portions thereof) granted to me by MGIC
Investment Corporation that were unvested immediately prior to the Separation
Date will be forfeited as of the Separation Date.


Unless otherwise agreed in writing by me and MGIC, I understand and agree that I
will not be entitled to any further salary, wages, commissions, bonuses, or
other compensation beyond what has been earned of any kind from MGIC or to any
further employment or re‑employment by MGIC in the future. I agree that neither
the Cash Severance nor Equity Severance under this Agreement shall be taken into
account as compensation under any of MGIC’s welfare, pension, profit sharing
plan or similar





--------------------------------------------------------------------------------





programs that base benefits in whole or in part on compensation received from
MGIC, and that I shall not accrue PTO, or other similar benefits during the
period during which I shall receive the Cash Severance or Equity Severance. I
also agree that MGIC makes no representations as to the employment and income
tax consequences (including related penalties and interest) to me of the Cash
Severance or Equity Severance, and I understand and agree that any future
employment or income tax consequences (including related penalties and interest)
that may arise to me will not provide a basis to set aside or in any way alter
this Separation Agreement.


I acknowledge that the terms of Paragraph 15, Clawback, set forth in the
Incorporated Terms dated as of January 23, 2017 to Restricted Stock Unit
Agreement of same date by and between MGIC Investment Corporation and me, shall
continue in full force and effect.


COVENANTS AND AGREEMENTS:


I agree to cooperate fully with MGIC and its counsel with respect to any matter
(including litigation, investigation, government proceedings, and general
claims) which relates to matters with which I was involved while employed
by MGIC, subject to reimbursement of reasonable out-of-pocket travel costs and
expenses.  Such cooperation may include appearing from time to time at the
offices of MGIC or MGIC’s counsel, or telephonically, for conferences and
interviews and providing testimony in depositions, court proceedings, and
administrative hearings as necessary for MGIC to defend against claims, and in
general providing MGIC and its counsel with the full benefit of my knowledge
with respect to any such matter. I agree to render such cooperation in a timely
fashion and at such times as may be mutually agreeable to the parties concerned,
or as required by any court, administrative agency, regulation, statute, or
legal process.


Except as provided in that section entitled “Protected Rights” hereof, I agree
to refrain from participating in any activity or making any statements that are
calculated to damage, or have the effect of damaging, the business or reputation
of MGIC or any of its officers, directors, employees or agents; and I further
agree to refrain from making knowingly false comments to any third parties
regarding MGIC, or any of MGIC’s affiliates, employees, officers,
representatives, customers or regulators.  


I acknowledge that MGIC’s relationships with its employees constitute a valuable
business asset and that my employment with MGIC resulted in me being provided
with Confidential Business Information (as defined below) and goodwill relating
to such relationships.  Accordingly, I agree that for twelve (12) months
following the Separation Date, I shall not, for the benefit of a competitor of
MGIC, solicit officer, director or management-level employees from MGIC’s Risk
Department to end their employment with MGIC. I understand, acknowledge, and
agree that such solicitation will disrupt, damage, impair, and interfere with
MGIC’s business and have a substantial negative impact on MGIC’s ability to
compete.  This Paragraph shall not bar any employee of MGIC from applying for or
accepting employment with any person or entity.


“Confidential Business Information” means any and all non-public information,
ideas, and materials, other than a Trade Secret, in whatever form, tangible or
intangible, related to MGIC’s business that provides MGIC with a competitive
business advantage by virtue of the information, idea, or material not being
generally known to MGIC’s competitors, MGIC’s customers, and/or the general
public, or regarding which MGIC owes a duty of confidentiality to another person
or entity.  For example, Confidential Business Information may include, but is
not limited to, MGIC’s information about its customers, business methods,
pricing, models, strategy, procedures or finances.  Confidential Business
Information does not include any information, idea, or material (i) that is
disclosed to me without confidential or proprietary restriction by a third party
who rightfully possesses the information, idea, or material (likewise without
confidential or proprietary restriction) prior to or independent of my
employment, (ii) that is rightfully in my possession or part of my general
knowledge prior to or independent of my employment, or (iii) that is or becomes
publicly known or is legitimately in the public domain through lawful means and
without breach of this Separation Agreement by me, or breach of a similar
agreement by others. “Trade Secret” means a trade secret as that term is defined
under the 2016 Defend Trade Secrets Act (DTSA) and/or any other applicable law.


I acknowledge and agree that MGIC’s Confidential Business Information is a
special and unique asset of MGIC and derives independent economic value, actual
or potential, from not being generally known by the public or by other persons
or entities who can obtain economic value from its disclosure.  Therefore,
except as described in that section entitled “Protected Rights” hereof, I shall
for as long as, and wherever, the Confidential Business Information provides
MGIC with a competitive business advantage by virtue of the information, idea,
or material not being generally known to MGIC’s competitors, MGIC’s customers,
and/or the general public: (i) maintain such Confidential Business Information
in strict confidence; (ii) not divulge or disclose such Confidential Business
Information to any third party (whether such party is a person, firm,
corporation, or other entity or association) by any means, including, but not
limited to, verbal, written, fax, email, or using social networking systems; and
(iii) not use such Confidential Business Information for the benefit of a
competitor and/or customer of MGIC; except I may disclose Confidential Business
Information if required to be disclosed by law, court order, or similar
compulsion, provided, however, that such disclosure shall be limited to the
extent so required or compelled; and, provided further, that I shall give MGIC
notice of such disclosure in writing and cooperate with MGIC in seeking suitable
protection. All Confidential Business Information in my possession that is in
written or other tangible form (together with all copies or duplicates thereof,
including computer files) shall be returned to MGIC and shall not be retained by
me or furnished to any third party, in any form. In addition, I shall not use or
disclose any Trade Secret of MGIC so long as it remains a Trade Secret except as
otherwise provided in this Separation Agreement.  Nothing in this Separation
Agreement shall limit MGIC’s remedies with respect to my unauthorized use and/or
disclosure of an MGIC Trade Secret.







--------------------------------------------------------------------------------





I understand and acknowledge that I am hereby being provided notice that under
the 2016 Defend Trade Secrets Act (DTSA):


(i)            No individual will be held criminally or civilly liable under
federal or state trade secret law for the disclosure of a trade secret (as
defined under the DTSA) that: (1) is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
made solely for the purpose of reporting or investigating a suspected violation
of law; or (2) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and


(ii)           An individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.


As of the Separation Date, I have returned all property belonging to MGIC. Such
property includes, but is not limited to, keys, passwords, access cards, credit
cards, any computer hardware or software, test results, customer information,
pricing and cost information, financial data or information, any information,
management materials, including all correspondence, manuals, letters, notes,
notebooks, data report programs, plan proposals, and other confidential,
proprietary and/or trade secret information, regardless of whether the
information is in written, printed, electronic, or other form and regardless of
whether it was written or compiled by me or other persons, as well as any and
all other property that comprises property owned by MGIC. I agree that I will
not retain any originals or copies of any MGIC property, whether prepared or
created by me or otherwise coming into my possession or control in the course of
my employment with MGIC.


I acknowledge and agree that the terms of Paragraph 15, Clawback, set forth in
the Incorporated Terms dated as of January 23, 2017 to Restricted Stock Unit
Agreement of same date by and between MGIC Investment Corporation and me, shall
continue in full force and effect.


I agree to execute that certain “Resignation from Director and Officer
Positions,” attached hereto as Exhibit B, effective as of the Separation Date at
the time this Separation Agreement is executed by me.  I agree to further
execute such other documentation as may otherwise be required, if any, to effect
such resignations.


BREACH:


In the event of a breach by me of any of the provisions of this Separation
Agreement, including without limitation the provisions set forth under the
heading “Covenants and Agreements,” in addition to all rights that MGIC may have
at law or in equity, the obligation of MGIC to pay the Cash Severance and Equity
Severance under this Separation Agreement will immediately cease and any Cash
Severance and Equity Severance already received by me will be returned by me to
MGIC within thirty (30) days of notice from MGIC to me.


MISCELLANEOUS:


The benefits provided under this Separation Agreement are intended to be exempt
from, or comply with, the requirements of Section 409A of the Internal Revenue
Code (“Section 409A”) and to the extent possible shall be interpreted in a
manner consistent with the Section 409A requirements.  In particular, the
payments to be made during the initial six-month period following my separation
from service are intended to be exempt from Internal Revenue Code Section 409A
under the special rule for separation pay due to an involuntary separation from
service under Section 1.409A-1(b)(9)(iii) of the Income Tax Regulations.  Any
payments made after the initial six-month period following my separation from
service are intended to be either exempt from Section 409A under Section
1.409A-1(b)(9)(iii) of the Income Tax Regulations, to the extent that the total
payments do not exceed the limitation therein described, exempt under another
applicable exemption, or to be paid pursuant to an objectively defined payment
schedule that is compliant with Section 409A. MGIC may modify the payment
schedule provided herein if and to the extent that MGIC reasonably determines
that modification of the payment schedule is necessary to comply with Section
409A requirements.  


This Separation Agreement may not be modified or amended except by a written
instrument executed by both MGIC and me.


In the event any provision of this Separation Agreement is adjudicated to be
unenforceable in whole or in part, both MGIC and I intend for such provision to
be modified to the extent necessary to render it enforceable, or alternatively,
excised from the Separation Agreement without affecting the validity of the
remaining provisions of the Separation Agreement.


By entering into this Separation Agreement, MGIC makes no admission that it has
engaged, or is now engaging, in any unlawful conduct. This Separation Agreement
is not an admission of wrongdoing or liability by either MGIC or me shall not be
used or construed as such in any legal or administrative proceeding.


This Separation Agreement may be pled as a full and complete defense to, and may
be used as a basis for an injunction against, any action, suit or other
proceeding that may be prosecuted, instituted or attempted by me in breach
hereof.







--------------------------------------------------------------------------------





This Separation Agreement shall be subject to and construed in accordance with
the laws of the State of Wisconsin. Venue shall be in Milwaukee County for any
disputes arising out of the interpretation or enforcement of this Separation
Agreement.


This Separation Agreement is binding on and inures to the benefit of MGIC, its
successors and assigns, and is binding on and inures to the benefit of me and my
heirs and assigns.


This Separation Agreement may be executed in counterparts. Signatures
transmitted electronically are as effective as original signatures.


TIMING OF EFFECTIVENESS:


Prior to my signing this Separation Agreement, I was, and hereby am, fully
advised to consult with an attorney to discuss all aspects of this Separation
Agreement and I was given a period of at least twenty‑one (21) days to consider
this Separation Agreement. To the extent I have executed this Separation
Agreement before the execution of that period; I have done so knowingly and
voluntarily. I understand that this Separation Agreement will not become
effective or enforceable, and no severance payment will be made, for a period of
seven (7) days after I sign it. I may revoke this Separation Agreement within
such seven (7) day period by providing MGIC with written notice of revocation. I
also understand and agree that neither this Separation Agreement nor the payment
of Cash Severance or Equity Severance by MGIC is intended as an admission of any
liability or wrong-doing by any of the MGIC companies or any of its officers,
directors, employees, or agents.






In order for this Separation Agreement to be binding upon MGIC, the undersigned
must sign and return this Separation Agreement to MGIC within twenty-one (21)
days after the undersigned's receipt of this Separation Agreement. The date of
this Separation Agreement shall be the date that it is countersigned by MGIC.




Undersigned's Name:
 
Acknowledged by, agreed to and accepted by MGIC:
 
 
 
/s/ Stephen C. Mackey
By:
/s/ Kurt J. Thomas
Stephen Mackey
 
Kurt J. Thomas
 
 
Senior Vice President - Human Resources
 
 
 
Dated: May 14, 2019
 
Dated: May 6, 2019



                    







--------------------------------------------------------------------------------





EXHIBIT A


Restricted Stock Unit Awards


105,600 restricted stock units granted under and subject to vesting conditions
set forth in that certain Restricted Stock Unit Agreement and Incorporated Terms
(the “Terms”) dated as of January 23, 2017 by and between MGIC Investment
Corporation and me.
 









--------------------------------------------------------------------------------





EXHIBIT B


RESIGNATION FROM DIRECTOR AND OFFICER POSITIONS


I hereby resign from my role as officer and/or director of Mortgage Guaranty
Insurance Corporation, MGIC Investment Corporation, or any direct or indirect
subsidiary of MGIC Investment Corporation, effective as of May 6, 2019.




Undersigned’s Name:


/s/ Stephen C. Mackey
 
 






